Citation Nr: 1339438	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  11-02 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hepatitis C.  

The appellant and his spouse testified at a videoconference hearing in June 2012.  A transcript of that hearing is of record and associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts, in essence that he has hepatitis C as a result of his active duty service.  He maintains that while in service, he was inoculated with a pneumatic inoculation gun and cross contamination occurred as a result.  While on leave in California in 1970, he became sick and was treated by a physician (since deceased) in the Santa Clara Valley Medical Group.  He was diagnosed with hepatitis at that time.  The appellant maintains that he has no other risk factors for hepatitis C except for his inoculation in service.  

During his hearing testimony in June 2012, the appellant stated that he was unable to obtain the medical records of his initial diagnosis for hepatitis C because the doctor that diagnosed him has since died and his records were destroyed.  However, he stated that in 1984, when he and his spouse attempted to get insurance, those blood work records indicated elevated liver enzymes, indicative of hepatitis C.  He has not attempted to obtain those records from the insurance company.  Those records should be sought prior to final adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, related to hepatitis C that may have come into existence since the time the claims file was last updated by the RO/AMC.  The appellant should be asked to provide consent for VA to obtain private medical records.  

2.  After obtaining the appropriate release of information from the appellant, the RO/AMC should attempt to obtain the appellant's blood work and any medical records related to treatment for hepatitis C from Lutheran Brotherhood Insurance Company in California where the appellant and his spouse provided medical evidence and records for insurance in 1984.  Associate any of those records obtained with the claims folder.  If the search for those records are futile, a statement of such should be associated with the claims folder.  

3.  Thereafter, make arrangements to have the appellant's claims file reviewed by a VA specialist in hematology to determine the etiology of his diagnosed hepatitis C.  All indicated studies and test deemed necessary, should be performed.  The examiner should specifically address the various risk factors of hepatitis C.  He should give an opinion as to whether it is at least as likely as not that the appellant contracted hepatitis C in service based on inoculations provided by pneumatic inoculation guns or any other treatment received that is shown in the records.  The examiner should provide this opinion based on the history provided by the appellant and the medical evidence of record.  All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  After completion of the above, if the issue on appeal remains denied, the appellant and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The appellant should be given the opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


